Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 16-29 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 16-29 is the inclusion of the limitations of a free radical UV curable inkjet ink set that includes a free radical UV curable primer having a mixture of at least two monomers according to Formula (I); and the mixture of the at least two monomers according to Formula (I) includes 3.0 to 50.0 wt% of a first monomer in which n=1 and R represents phenyl, and 35.0 to 90.0 wt% of a second monomer in which n=0 and R represents phenyl. It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kida et al (US 10,640,664) disclose a photocurable ink composition for ink jet recording with excellent curability. The photocurable ink composition for ink jet recording includes polymerizable compounds, a photopolymerization initiator, and a colorant, wherein the polymerizable compounds include a vinyl ether group-containing (meth)acrylate represented by general formula (I).  Okamoto et al (US 10,000,649) disclose an active energy ray-curable inkjet ink composition comprising at least a monomer and a pigment, wherein the monomer comprises at least 2-(2-vinyloxyethoxy)ethyl acrylate and dipropylene glycol diacrylate. A content of 2-(2-vinyloxyethoxy)ethyl acrylate is 36 to 65% by weight in a total weight of the ink. A content of dipropylene glycol diacrylate is 31 to 63% by weight in the total weight of the ink. A content of the pigment is 1 to c % by weight in the total weight of the ink.  Okamoto et al (US 9,884,973) disclose an active energy ray curable inkjet ink containing a colorant, a monomer and at least one initiator, wherein the sum of the integrated value(s) of absorbance across wavelengths from 380 to 410 nm of the initiator(s) is at least 35, and 0.02≦amount of initiator/amount of monomer≦0.50 (weight ratio) is satisfied.  Mizutaki et al (US 9,469,771) disclose an ultraviolet ray-curable clear ink composition that includes a polymerizable compound; and a photopolymerization initiator, in which the polymerizable compound contains a vinyl ether group-containing (meth)acrylic acid ester represented by the following formula (I) and 5% by mass to 25% by mass of urethane oligomer with respect to the total mass of the ink composition.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853